 

Case 2:21-cr-20010-PDB-APP ECF No. 12, PagelD.28 Filed 12/29/20 Page 1 of 1
AUSA: — Andrew Picek Telephone: (313) 226-9100

AO 442 (Rev. 11/11) Arrest Warrant Task Force Officer: Edward Viverette I], ATF Telephone: (248) 752-7943

UNITED STATES DISTRICT COURT

vt HI Fad 3 /

Eastern District of Michigan

United States of America Case: 2:20—mj—30428
Assigned To : Unassigned

V.
. Assign. Date : 10/15/2020
Kyle Caline Floyd
mney CaseNo. Description: RE: SEALED MATTER
(EOB)
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Kyle Caline Floyd

who is accused of an offense or violation based on the following document filed with the court:
[] Indictment TJ Superseding Indictment [_]information [_] Superseding Information PA Complaint
[| Probation Violation Petition CJ Supervised Release Violation Petition [_] Violation Notice [| Order of the Court

This offense is briefly described as follows:

18 U.S.C § 922(g)(1) Felon in Possession of a Firearm

| LE

DEC 29 2020

DETAQIT .
Date: __ October 15, 2020 Oe - A

Issuing officer’s signature

David R. Grand, United States Magistrate Judge

 

 

 

Printed name and title

 

Return

 

This warrant was received on (date) - _, and the person was arrested On (date)
a a

at (city and state) Qe dre a . a /
, MEE Le TD
sek a ae
par \\[ S00 - aC
Arresting officer’s signature

=> wre. NVipitete Veo.

Printed name and title

 
   

 

 

 

Distribution: Original Court ~ lcopy U.S. Marshal - 2 copies USA

 
